891 F.2d 297
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re VYLENE ENTERPRISES, INC., Debtor.NAUGLES INCORPORATED, Plaintiff-Appellee,v.VYLENE ENTERPRISES, INC., Debra Vylene Green, Defendants-Appellants.
No. 87-6164.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 30, 1989.Decided Dec. 6, 1989.

Before WILLIAM A. NORRIS, REINHARDT, and TROTT, Circuit Judges.
ORDER*
Because Naugles is now in possession of the Vylene franchise, this appeal is DISMISSED as moot.   In re Sun Valley Ranches, 823 F.2d 1373, 1374 (9th Cir.1987).
The Bankruptcy Court Order of September 10, 1986, and the subsequent District Court Order of June 25, 1987, on the subject of Naugles' motion for relief from the automatic stay are hereby VACATED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  Rule 36-3